Citation Nr: 0842428	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back pain with 
degenerative joint disease.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pancreatitis, 
including as due to alcoholism secondary to service-connected 
anxiety disorder with post-traumatic stress disorder 
symptoms.  

3.  Entitlement to service connection for low back pain with 
degenerative joint disease.  

4.  Entitlement to service connection for pancreatitis, 
including as due to alcoholism secondary to service-connected 
anxiety disorder with post-traumatic stress disorder (PTSD) 
symptoms.  

5.  Entitlement to service connection for residuals of a 
right hip fracture.  

6.  Entitlement to service connection for arthritis of the 
right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1974 to October 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that a rating decision in June 2004 granted 
service connection for anxiety disorder with PTSD symptoms 
and assigned a 30 percent rating.  The veteran disagreed with 
the assigned rating, and the RO provided him and his 
representative with a statement of the case (SOC) in January 
2006.  The record does not reflect that a substantive appeal 
has been received as to that issue.  See 38 C.F.R. § 20.200 
(2008).  Therefore, no issue relating to the rating assigned 
for the service-connected psychiatric disability is currently 
before the Board.  

The issues concerning service connection for pancreatitis and 
for a back disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  A December 1996 rating decision denied service connection 
for lumbosacral strain.  The veteran was notified of that 
decision and did not file a notice of disagreement within one 
year.  

2.  Evidence added to the record since December 1996 
concerning service connection for a back disorder was not 
previously of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim.  

3.  A December 1996 decision of the Board denied service 
connection for pancreatitis.  

4.  Evidence added to the record since December 1996 
concerning service connection for pancreatitis was not 
previously of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating the claim.  

5.  The evidence shows that the veteran fractured his right 
hip in 1993, many years after his separation from service, 
and that it was not related to service or to a service-
connected disability.  

6.  The medical evidence does not show that the veteran has 
right foot arthritis.  


CONCLUSIONS OF LAW

1.  Evidence received since the December 1996 rating 
decision, which denied the veteran's claim for service 
connection for lumbosacral strain, is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

2.  Evidence received since the January 1996 Board decision, 
which denied the veteran's claim for service connection for 
pancreatitis, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2008).  

3.  The criteria are not met for service connection for 
residuals of a right hip fracture.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

4.  The criteria are not met for service connection for 
arthritis of the right foot.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A.  New and material evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Low back pain 

In a decision in January 1996, the Board denied service 
connection for a low back disability on the bases that the 
veteran's complaints of low back pain in service were acute 
and transitory and resolved without apparent residual 
disability, and that his present chronic lumbosacral strain 
and any arthritis of the low back began many years after 
service and was unrelated to any incident of service or any 
disease or injury of service origin.  

The evidence that was of record at the time of that decision 
included the veteran's service medical records and the 
reports of VA compensation examinations in September 1989, 
March 1991, and March 1995.  The service medical records 
showed that the veteran was treated on several occasions for 
low back pain and was diagnosed with chronic lumbosacral 
strain in February 1977.  However, although the veteran was 
seen again for complaints of low back pain in January 1978, 
no back diagnosis was made at that time.  Further, at the 
time of his separation examination in October 1978, the 
clinical evaluation of the spine was found to be normal.  The 
VA compensation examiners diagnosed either low back pain with 
mild degenerative joint disease of L1-L2, intermittent and 
recurrent chronic lumbosacral strain, and low back muscular 
strain.  No examiner related the veteran's back complaints or 
current back disorder to service.  

Another VA compensation examination was conducted in November 
1996.  That examiner diagnosed chronic low back pain 
secondary to chronic lumbosacral strain.  He also indicated 
that the veteran's low back pain did not seem to be related 
to his service-connected pes planus.  

A rating decision in December 1996 denied the veteran's claim 
for service connection for lumbosacral strain as being not 
well grounded.  The veteran was notified of that decision in 
December 1996 and did not file a notice of disagreement 
within one year.  

Evidence added to the record since the December 1996 rating 
decision includes the report of a November 2003 VA 
compensation examination, as well as VA and private treatment 
records dated since April 1986.  The treatment records 
primarily relate to inpatient and outpatient evaluation and 
treatment for the veteran's psychiatric disability, recurrent 
pancreatitis, and alcohol use, and they also note infrequent 
complaints of back pain.  No examiner related the veteran's 
complaints of back pain to service, however.  

The November 2003 VA compensation examiner reviewed the 
claims file, in particular the service medical records and 
the report of the November 1996 VA compensation examination.  
The examiner agreed with the November 1996 VA examiner's 
statement that the veteran's low back disorder was not 
related to his service-connected pes planus.  He also stated 
that the back disorder was not service related.  

In October 2008, an opinion was received from a private 
physician who reviewed the veteran's claims file and 
pertinent medical records.  It was that physician's 
conclusion, however, that the repeated trauma to the 
veteran's back during service "could affect the integrity of 
the musculature of the back resulting in a chronic 
condition."  She also stated that bilateral ongoing foot 
pain (due to the veteran's service-connected pes planus) 
"could also have been a contributory factor to the 
development of a chronic back condition."  The physician 
concluded, therefore, that, "[i]t is at least as likely as 
not that the in-service injuries, as well as, the service-
connected pes planus contributed to the development of a 
chronic back condition."  

While the October 2008 medical opinion appears to contain, in 
part, equivocal terms and contradicts prior opinions by VA 
examiners without providing rationale as to why that opinion 
should be accorded more probative value than the earlier 
opinions, it must be taken at face value (i.e., not 
"weighed") for purposes of determining whether new and 
material evidence has been presented to reopen the veteran's 
claim.  Because the favorable October 2008 medical opinion 
relates to an unestablished fact necessary to substantiate 
the claim - i.e., a nexus between the veteran's current back 
disorder and service - it raises a reasonable possibility of 
substantiating his claim.  

Therefore, the Board concludes that new and material evidence 
has been presented and that the veteran's claim for service 
connection for a back disorder is reopened.  

However, further development of the record is necessary to 
attempt to resolve the conflicting medical opinions that are 
of record.  Further, the RO must be given an opportunity to 
consider the veteran's claim on the basis of all of the 
evidence of record, i.e., on the merits.  Those aspects of 
the claim will be addressed in the remand section, below.  

Pancreatitis 

The Board's January 1996 decision also denied the veteran's 
claim for service connection for pancreatitis as being not 
well grounded, on the basis that there was no medical 
evidence relating his pancreatitis to his stomach complaints 
during service.  The evidence that was then of record 
concerning that issue included veteran's service medical 
records, VA and private treatment records dated from 
September 1986, and reports of VA compensation examinations 
in February 1987, September 1989, March 1991, and March 1995.  

The service medical records showed that the veteran was seen 
in December 1977 and January 1978 for what was diagnosed as 
viral gastroenteritis.  At the time of his separation 
examination in October 1978, the abdominal examination was 
noted to be normal.  

The post-service treatment records showed that the veteran 
had undergone surgery for pancreatic pseudocysts in July 
1986.  He was subsequently treated on an inpatient and 
outpatient basis for recurrent symptoms due to pancreatitis, 
as well as his chronic alcohol use and abuse.  At least one 
examiner specifically related the veteran's pancreatitis to 
his alcohol use and abuse.  The records variously indicated 
that his heavy alcohol use had begun as early during service, 
with one examiner indicating it had begun at age 17 - prior 
to service.  None of the treating physicians or VA 
compensation examiners related the veteran's pancreatitis to 
service or to a service-connected disability, however.  

Evidence that has been added to the record since the Board's 
January 1996 decision consists of considerable private 
inpatient and outpatient records showing continuing treatment 
for recurrent pancreatitis.  The records also reflect 
considerable psychiatric treatment.  A rating decision in 
June 2004 established service connection for anxiety disorder 
with PTSD symptoms.  

In October 2008, a medical opinion was received from a 
private physician who reviewed the veteran's claims file and 
pertinent medical records.  That physician noted that service 
connection had been established for PTSD and that the veteran 
had been diagnosed with alcohol dependence with subsequent 
complications including chronic pancreatitis, pancreatic 
pseudocyst, delirium tremens, seizure disorder, and 
malnutrition.  She indicated that psychiatric conditions like 
PTSD can increase risk behaviors and that there is literature 
suggesting that PTSD rather than exposure to a specific 
trauma can account for the changes in drinking behavior.  The 
physician concluded that it is at least as likely as not 
"that the veteran's service-connected PTSD influenced and/or 
exacerbated his pancreatitis, pancreatic pseudocyst, delirium 
tremens, seizure disorder, and malnutrition."  

Again, that opinion must be accepted at face value for 
purposes of determining whether new and material evidence has 
been presented to reopen the veteran's claim.  Because the 
October 2008 medical opinion relates to an unestablished fact 
necessary to substantiate the claim - i.e., a nexus between 
service or a service-connected disability and the veteran's 
pancreatitis and its residuals - it raises a reasonable 
possibility of substantiating his claim.  

Therefore, the Board concludes that new and material evidence 
has been presented and that the veteran's claim for service 
connection for pancreatitis is reopened.  

However, the RO must be given an opportunity to consider the 
veteran's reopened claim on the basis of all of the evidence 
of record, i.e., on the merits.  That aspect of the claim 
will be addressed in the remand section, below.  

B.  Service connection

Right hip fracture 

The veteran's service medical records, including the report 
of his separation examination, are silent for any evidence of 
a right hip fracture.  

Private treatment records show that the veteran was 
hospitalized in August 1993 following a fall in which he 
fractured his right hip.  During that hospitalization he 
underwent open reduction and fixation of the fracture.  
Subsequent treatment records reflect complaints of right hip 
pain, as well as a diagnosis of degenerative joint disease of 
the right hip.  

A VA compensation examiner reviewed the veteran's claims file 
in November 2003.  That examiner stated that it was 
"medically impossible to relate the [right hip fracture and 
the veteran's pes planus]; therefore, it is not at all likely 
that the right hip condition was related to the pes planus."  

Because the medical evidence clearly indicates that the 
veteran's right hip fracture occurred many years after his 
separation from service and is not otherwise related to 
service, service connection on the basis of direct service 
incurrence is not established.  

Further, the only medical evidence concerning a relationship 
between the veteran's right hip fracture and a service-
connected disability - the November 2003 opinion of a VA 
compensation examiner - is unfavorable.  Lacking medical 
evidence of such a nexus, therefore, the Board concludes that 
the criteria for secondary service connection are also not 
met.  38 C.F.R. § 3.310 (disability which is proximately due 
to or the result of a service-connected disease or injury, or 
which is aggravated by a service-connected disease or injury, 
shall be service connected).  

For all the foregoing reasons, the claim for service 
connection for residuals of a right hip fracture must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Right foot arthritis 

The veteran's service medical records, including the report 
of his separation examination, are silent for any clinical or 
x-ray evidence of arthritis of the right foot.  

Further, the post-service treatment and examination records 
do not show that any examiner has diagnosed or suggested a 
diagnosis of arthritis of the right foot.  While some 
examiners have noted the veteran's complaint that his feet 
hurt, they noted findings consistent only with his service-
connected pes planus.  Moreover, x-rays of the right foot 
obtained at the time of a VA compensation examination in 
November 2003 were interpreted as being normal.  

As set forth above, service connection requires that the 
claimant currently have the claimed disability.  In the 
absence of medical evidence that the veteran currently has 
arthritis of the right foot - or any other right foot 
condition, other than the already service-connected pes 
planus - the criteria for service connection are not met.  
Therefore, service connection for arthritis of the right foot 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a September 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in April 2004.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
There was no error in providing the required notice prior to 
the adverse decision.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  However, the record does not indicate that the 
veteran has been notified of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, because the Board has herein denied service 
connection for residuals of a right hip fracture and for 
arthritis of the right foot, the error in failing to provide 
notice required by Dingess/Hartman is not prejudicial.  

The Board also notes that the veteran was not provided with 
notice of the specific types of evidence necessary to reopen 
previously denied claims pursuant to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, in light of the favorable 
action taken herein regarding the claims concerning 
pancreatitis and a back disorder, the veteran is not 
prejudiced by that error.  

The Board finds that the purpose behind the notice 
requirements has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary, except as set forth below.  


ORDER

New and material evidence having been presented, the claim 
for service connection for low back pain with degenerative 
joint disease is reopened.  

New and material evidence having been presented, the claim 
for service connection for pancreatitis, including as due to 
alcoholism secondary to service-connected anxiety disorder 
with post-traumatic stress disorder symptoms, is reopened.  

Service connection for residuals of a right hip fracture is 
denied.  

Service connection for arthritis of the right foot is denied.  


REMAND

As discussed above, the Board has reopened the veteran's 
claims for service connection for pancreatitis and for low 
back pain with degenerative joint disease.  It would be 
prejudicial for the Board to proceed with final adjudication 
of those claims without first according the RO an opportunity 
to consider the veteran's claims on the merits, in light of 
all of the evidence of record.  

Moreover, the Board finds that VA's duty to assist requires 
that examinations should be scheduled to obtain medical 
opinions concerning the claimed disabilities.  In this 
regard, the Board notes that a private physician in October 
2008 provided a medical opinion that the veteran's service-
connected pes planus and the back injuries he sustained in 
service contributed to his current back disorder.  She also 
provided an opinion to the effect that the veteran's service-
connected psychiatric disability caused or aggravated his 
alcohol abuse that led to his pancreatitis, pancreatic 
pseudocyst, delirium tremens, seizure disorder, and 
malnutrition.  

Significantly, VA compensation examiners in November 1996 and 
November 2003 stated that the veteran's current back disorder 
was not related to his pes planus, and the November 2003 
examiner further opined that the back disorder was not 
related to service.  A medical opinion is needed to resolve 
the conflicting opinions that are already of record as to 
this issue.  

Although the October 2008 physician concluded that it is at 
least as likely as not "that the veteran's service-connected 
PTSD influenced and/or exacerbated his pancreatitis, 
pancreatic pseudocyst, delirium tremens, seizure disorder, 
and malnutrition," her rationale for that conclusion was 
couched in equivocal terms, i.e., that PTSD "can" increase 
risk behaviors and that there is literature suggesting that 
PTSD rather than exposure to a specific trauma "can" 
account for the changes in drinking behavior.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that opinions using such terms are too speculative to 
establish a plausible claim.  Therefore, the Board finds that 
the duty to assist requires an additional opinion concerning 
this issue, as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for orthopedic and 
psychiatric examinations.  The examiners 
should review the claims file, in particular 
the October 2008 opinion by a private 
physician.  Their reports should set forth in 
detail all current symptoms, pertinent 
clinical findings, and diagnoses.  Ask the 
orthopedic examiner to provide an opinion as 
the likelihood (i.e., 50 percent probability 
or greater) that the veteran's current back 
disorder is etiologically related to the back 
complaints and findings noted during service, 
or that it was caused or aggravated by his 
service-connected pes planus.  The examiner 
should discuss any contrary opinions in the 
record.  Ask the psychiatrist to provide an 
opinion as to the likelihood  (i.e., 50 
percent probability or greater) that the 
veteran's service-connected anxiety disorder 
with PTSD symptoms either caused or 
aggravated his alcohol use/abuse, which other 
examiners have indicated caused his 
pancreatitis.  If the opinion is unfavorable 
to the veteran, the examiner should discuss 
the favorable October 2008 medical opinion in 
this regard.  The opinions of both examiners 
should be supported by adequate rationale.  

2.  Upon completion of the requested 
development of the record, readjudicate the 
veteran's reopened claims for service 
connection for pancreatitis and for low back 
pain with degenerative joint disease, 
considering all of the evidence of record.  
If the claims are not granted to his 
satisfaction, furnish the veteran and his 
representative with a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


